DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Reason(s) for Allowance
The amendments to the claims and remarks from 03/07/2022 in combination with the previous presented limitations provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) claim 1, particularly set the candidate route in which the preliminary route can be generated by the at least one processor to a parking route of automatic parking; determine whether to stop the automatic parking; and when an obstacle is detected while the vehicle is driving on the parking route, stop the automatic parking when the vehicle passes through the turning position and there is no backward request from a driver, wherein, when an obstacle is detected while the vehicle is driving on the parking route, the vehicle moves backward to the turning position and continues the automatic parking by the preliminary route when the vehicle passes through the turning position and there is a backward request from a driver, in the manner claimed. 	2) Claim 8, particularly perform route evaluation to evaluate which one of the preliminary route and the second candidate route is superior or inferior, set the preliminary route or the second candidate route to a parking route of the automatic parking based on the route evaluation of the route selection unit; perform the route evaluation using at least one or more indexes among the number of times of turning, a parking time, and a route length; and  arbitrarily set a weight of the index of the route evaluation, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684